Citation Nr: 1549145	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-33 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating greater than 40 percent for the orthopedic manifestations of service-connected degenerative disc disease of the lumbosacral spine.
	
2.  Entitlement to a rating greater than 10 percent for service-connected residuals of left ankle fracture.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU), to include on an extraschedular basis under 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from September 1982 to March 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina (hereinafter Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ denied a rating greater than 10 percent for residuals of left ankle fracture, denied a rating greater than 40 percent for degenerative disc disease of the lumbosacral spine, denied service connection for posttraumatic stress disorder (PTSD) and denied entitlement to TDIU.  In March 2013, the Veteran filed a notice of disagreement (NOD) limited to the issues of increased ratings for the left ankle and lumbosacral spine disabilities.  A statement of the case (SOC) was furnished to the Veteran in July 2014.  In his substantive appeal received in August 2014 (via a VA Form 9 (Appeal to the Board of Veterans' Appeals)), the Veteran argued that the effects of his pain and medications limited his ability to do anything and, at times, rendered him physically helpless.

The Board notes that, at a VA examination in February 2012, the Veteran alleged unemployability solely due to his left ankle and lumbar spine disabilities.  The Veteran did not specifically submit an NOD with respect to the March 2013 AOJ rating decision which denied entitlement to TDIU.  The AOJ subsequently adjudicated another TDIU claim in an April 2015 rating decision.  Nonetheless, given the lay allegations and medical evidence of record concerning the unemployability effects of service-connected degenerative disc disease of the lumbosacral spine during the appeal period, the Board finds that the TDIU issue has been reasonably raised as part and parcel of the claim for an increased rating on appeal.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 C.F.R. § 3.155(a)).  Thus, the Board finds that the TDIU issue is a component of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (where reasonably raised by the record, a claim of entitlement to TDIU is construed as a component of an increased rating claim with respect to the disability alleged to preclude employment.)  The Board has listed the TDIU issue as a separate "claim" for administrative purposes only. 

The Board observes that, in March 2013, the Veteran appointed Attorney Karl Kazmierczak as his representative.  See VA Form 21-22a (Appointment of Individual as Claimant's Representative) received in March 2013.  However, in December 2013, the Veteran revoked the power of attorney on behalf of Attorney Kazmierczak in favor of the North Carolina Division of Veterans Affairs (NCDVA).  See VA Form 21-22 (Appointment of Accredited Representative as Claimant's Representative) received in December 2013.  The Veteran later revoked the power of attorney on behalf of NCDVA in favor of the current recognized representative, The American Legion.  See VA Form 21-22 received in August 2014.  Thus, at this time, the Board must recognize The American Legion as the Veteran's representative in this appeal.

This appeal was processed using the Veterans Benefits Management (VBMS) paperless claims processing system.  There are additional documents, including VA treatment records, electronically stored in Virtual VA.  Thus, any future consideration of this case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board finds that further AOJ actions in his appeal are warranted.

The Veteran claims that his service-connected degenerative disc disease of the lumbar spine renders him unable to obtain and maintain substantially gainful employment.  In general, total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be ratable at 60 percent or more.  Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16.  

If the claimant does not meet the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, he or she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the AOJ first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the AOJ for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extraschedular evaluation in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra.

Presently, the Veteran is service-connected for degenerative disc disease of the lumbosacral spine rated as 20 percent disabling from November 9, 1987 to March 26, 2008 and 40 percent disabling since March 27, 2008; radiculopathy of the left lower extremity rated as 10 percent disabling from September 25, 2006 to December 13, 2013 and 20 percent disabling since December 14, 2013; and residuals of left ankle fracture rated as noncompensable from November 9, 1987 to September 24, 2006 and 10 percent disabling since September 25, 2006.  He has combined service-connected ratings of 20 percent effective November 9, 1987, 40 percent effective September 25, 2006, 50 percent effective March 27, 2008 and 60 percent effective December 14, 2013.  Thus, the Veteran is not eligible for consideration of a TDIU rating under 4.16(a).

The Veteran possesses a high school education and primarily has a post-service occupation as a truck driver.  He reports that his service-connected degenerative disc disease of the lumbosacral spine results in chronic pain which prevents him from sitting or standing for prolonged periods of time, and interferes with his ability to perform some activities of daily living such as dressing.  He uses a wheelchair for ambulation when outside of his home.  He further reports that the side effects of his pain medications interfere with his ability to function.  See Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability).

In July 2008, a VA Compensation and Pension (C&P) examiner provided the following opinion: 

In the opinion of the examiner this veteran cannot be gainfully employed in his usual occupation as a truck driver and at the present time would be unable to do sedentary type work.

Here, the record includes competent medical opinion that the Veteran is unemployable by reason of his service-connected degenerative disc disease of the lumbosacral spine.  However, in a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16; see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

In addition to the VA medical opinion, the record includes a November 2013 private disability evaluation which diagnoses the Veteran with failed back syndrome resulting in limitations that include no lifting greater than 10 pounds, no climbing or pushing, and avoidance of protracted sitting and standing.  With consideration of the medical opinion of unemployability and the medical opinion of the Veteran's functional limitations in light of the Veteran's limited educational and occupational experience, the Board finds evidence suggesting that the Veteran's service-connected degenerative disc disease of the lumbosacral spine renders him unable to secure and maintain substantially gainful employment consistent with his occupational and educational background.  

Thus, the Board finds that the criteria for referral of the Veteran's claim of entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) have been met.  Under applicable procedure, the Board will refer this case to the VA Compensation and Pension Service to further review and ultimately issue a determination on the propriety of a TDIU on an extraschedular basis.  The Board will retain jurisdiction over the issue through a remand order, which preserves the Veteran's right to appeal an unfavorable determination by the Director, VA Compensation and Pension Service.

Regardless of the TDIU determination, the Board still has on appeal the Veteran's claims for increased ratings for service-connected degenerative disc disease of the lumbosacral spine and residuals of left ankle fracture.  With respect to the lumbosacral spine, a March 2009 VA clinic record reflects the Veteran's report of a sensation of fecal leakage but no pertinent findings for this subjective complaint has been rendered.  On this set of facts, the Board finds that additional VA examination of the Veteran is necessary to identify all chronic orthopedic and neurologic manifestations of thoracolumbar spine IVDS.  Notably, the AOJ has granted service connection for left lower extremity radiculopathy which implicitly recognizes intervertebral disc syndrome (IVDS) as part and parcel of service-connected degenerative disc disease of the lumbosacral spine.

Additionally, the record reflects that the Veteran receives care for his orthopedic disabilities from OrthoCarolina and there is a recent reference to him obtaining pain management from an outside provider.  These pertinent records should be obtained prior to any further appellate review.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder records of the Veteran's VA treatment since January 2015.

2.  Assist the Veteran in obtaining records from OrthoCarolina since April 2007 and any additional private providers of treatment, to include his provider of pain management treatment.

3.  Upon completion of the above, schedule the Veteran for appropriate VA examination(s) to determine the current nature and severity of the chronic orthopedic and neurologic manifestations of his service-connected degenerative disc disease of the lumbosacral spine as well as residuals of left ankle fracture.  The examiner must be provided the claims folder for review.  Following examination and any and all necessary tests necessary, the examiner is requested to provide findings on the following:
      
      a) describe all orthopedic manifestations of service-connected thoracolumbar spine disability which includes opinion as to the extent, if any, of functional loss of use of the lumbosacral spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion; 
      
      b) describe all chronic neurologic manifestations of the service-connected lumbosacral spine disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with reference to the nerve(s) affected - in particular, the examiner should discuss the reported fecal leakage symptoms;
      
      c) describe all disability associated with service-connected residuals of left ankle fracture; and
      
      d) describe all occupational limitations caused by service-connected degenerative disc disease of the lumbosacral spine, left lower extremity radiculopathy and residuals of left ankle fracture - including the effects of pain medications - in performing the duties of a truck driver as well as a sedentary occupation.

4.  Thereafter, readjudicate the increased rating claims which includes consideration of the Formula for Rating IVDS Based Upon Incapacitating Episodes and, if the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met, refer the Veteran's claim to the Director, VA Compensation and Pension Service for consideration of an award of TDIU on an extraschedular basis.

5.  If any benefit sought on appeal remains denied, including a decision by the Director, VA Compensation and Pension Service which is not fully favorable on the issue of extraschedular entitlement to TDIU, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

